108 F.3d 1380
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Terry J. WILLIAMS, Petitioner-Appellant,v.Odie WASHINGTON, Respondent-Appellee.
No. 95-3868.
United States Court of Appeals, Seventh Circuit.
Submitted March 5, 1997.1Decided March 13, 1997.

Before BAUER, COFFEY and ROVNER, Circuit Judges.

ORDER

1
Terry J. Williams is serving a prison term for murder in Illinois.  He filed a petition for writ of habeas corpus under 28 U.S.C. § 2254, challenging his conviction, and the district court denied the petition.


2
The amendments to § 2254(d), see § 104(3) of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. 104-132, 110 Stat. 1214, 1219 (Apr. 24, 1996), apply to this case, which was pending at the time the amendments became effective.  Lindh v. Murphy, 96 F.3d 856 (7th Cir.1996) (en banc ), pet'n for cert. granted, No. 96-6298 (U.S. Jan. 10, 1997).   The new standard provides that a petitioner seeking a writ of habeas corpus must show that the state court's decision was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States."  Lindh, 96 F.3d at 868-71;  Evans v. McBride, 94 F.3d 1062, 1064 (7th Cir.1996).


3
We hold that whether the habeas corpus petition was filed under the present standard, or under the former standard, the district court did not err in denying the petition.  We affirm for the reasons stated by the district court in its Memorandum Opinion and Order dated October 24, 1995.


4
AFFIRMED.



1
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)